Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 9, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-11, dated 1/20/2021 were persuasive and overcome the 35 U.S.C. 103 rejections and claim objections. 
Independent Claim 1 recites limitations that include, inter alia, a storage and picking system, comprising:
a storage portion and a dispatch portion;
the dispatch portion including:
a sequencing system, wherein the sequencing system includes:
 a section of the tracks disposed above conveyance means, the conveyance means arranged to hold in a substantially stationary manner load handling device delivered containers in a series of positions defined to correspond to the grid spaces above the conveyance means on the section of tracks, wherein the load handling device delivered containers are deposited by load handling devices on the section of tracks directly to the conveyance means, said positions on the conveyance means being allocatable and accessible for containers to be deposited thereon, the conveyance means being further arranged to convey the deposited containers, located in the sequenced positions once the sequenced positions are substantially filled, the load handling device delivered containers being deposited on the conveyance means in a predetermined order for dispatch, said predetermined order being independent of an order in which the load handling devices retrieve the containers from the plurality of stacks in the storage portion of the storage system.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 9 recites limitations that include, inter alia, a method of dispatching containers from a storage and order picking system in a predetermined sequence, the storage and order picking system having:
a plurality of load handling devices operable on the grid, the load handling devices having means for lifting containers from first stacks of the plurality of stacks beneath the grid tracks and means for depositing containers onto tops of other stacks of the plurality of stacks beneath the grid tracks, the dispatch portion including a sequencing system, wherein the sequencing system includes:
a section of tracks disposed above conveyance means, the conveyance means arranged to hold in a substantially stationary manner load handling device delivered containers a series of positions, wherein the load handling device delivered containers are deposited by load handling devices on the section of tracks directly to the conveyance means, said positions on said conveyance means being defined to correspond to the grid spaces above the conveyance means on the sections of tracks, said positions on the conveyance means being allocatable and accessible for containers to be deposited thereon, the method comprising:
(a) retrieving a container from the storage portion of the storage system, said container being retrieved using a load handling device:;
(b) transporting the retrieved container from the storage portion to the dispatch portion of the storage system using the load handling device; and
(c)  depositing the container in a first position on the conveyance means;
(d) repeating steps (a), (b), and (c) until all specified positions on the conveyance means are filled, the load handling device delivered containers being deposited on the conveyance means in a predetermined order for dispatch, said predetermined order being independent of an order in which the load handling devices retrieve the containers from the stacks in the storage portion of the storage system; and  
(e)  once all specified positions on the conveyance means are filled with load handling device delivered containers, conveying the sequenced containers away from the dispatch portion of the storage system.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        January 26, 2021